REASONS FOR ALLOWANCE

Status of Claims
This is a Notice of Allowability in response to amendments filed 19 November 2021.
Claims 1, 3-8, 10-11, 13-17, and 19-20 (renumbered claims 1-16) are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2021 was being considered by the examiner.

Reasons for Allowance
Claims 1, 3-8, 10-11, 13-17, and 19-20 (renumbered claims 1-16) are allowed
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Wang, Wu, Gross, and Spina discloses as discussed in the action mailed 23 October 2020. However, the combination of Wang, Wu, Gross, and Spina fails to disclose at least “obtaining a first possessing code of the first user regarding the to-be-transferred asset and a first public key corresponding to the first possessing code from the blockchain based on the first identification information, wherein the first possessing code represents that the to-be- transferred asset belongs to the first user; encrypting the first possessing code based on the first public key to obtain a ciphertext of the first possessing code” and “sending the ciphertext of the first possessing code to the first client device, wherein the first client device decrypts the ciphertext of the first possessing code based on a first private key corresponding to the first public key to obtain the first possessing code, and generates the asset transfer confirmation information based on the first possessing code”. 
Below are the closest prior arts of record:
Wang (US 20200404025 A1)
Wu (US 20190188711 A1)
Gross (US 10997595)
Wang, Wu, Gross, and Spina generally disclose systems and methods as previously described in the non-final office action dated 27 August 2021.
The cited references, alone or in combination, do not teach the specific combination of performing an asset transfer through the use of asset locking methodology, receiving transfer confirmation from a user prior to transfer, determining a second user via a trading platform, and receiving asset transfer information, obtaining a first possessing code of a first public key corresponding to the first possessing code from the blockchain to obtain a cipher text of the first possessing code for purposes of generating an asset transfer confirmation.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Wang as Wang is not concerned with generation of an asset transfer confirmation using any data elements, much less a specific possessing code and first public key.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception. Therefore, the claim are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685